Citation Nr: 1728705	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.




REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2009 rating decision, by the Huntington, West Virginia, Regional Office (RO), which denied the Veteran's  attempt to reopen a claim of entitlement to service connection for low back disorder.  He perfected a timely appeal to that decision.  Jurisdiction over the case was subsequently transferred to the Huntington, West Virginia, Regional Office (RO).  

In January 2015, the Board reopened the claim and remanded it to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in May 2015.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran is seeking service connection for a low back disorder which he claims occurred when he fell off a tanker in Vietnam in 1968.  Before a decision can be reached on this claim, however, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted above, in January 2015, the Board remanded the case to the RO for additional evidentiary development.  Specifically, the January 2015 remand directives instructed the RO to provide the Veteran with a VA examination and obtain an opinion regarding the etiology of his current low back disability.  

The record indicates that the Veteran underwent a VA examination in May 2015.  However, the Board is unable to locate in the Legacy Content Manager Documents or Veterans Benefits Management System (VBMS) the actual May 2015 VA examination report.  The VBMS contains an email message, dated May 13, 2015, which purports to contain the attached completed examination report; however, the attachment is a non-working link to a PDF of the examination report but not the report itself.  Efforts to administratively secure the report have not been successful.  On remand, a copy of the May 13, 2015 VA examination should be obtained and associated with the record.  If the examination report cannot be located, then another examination must be conducted.

To ensure that VA has met its duty to assist the Veteran in developing the facts pertinent to his claim, and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  A copy of the May 13, 2015 VA examination should be obtained and associated with the record.  Document any unsuccessful efforts to obtain this record.  

2.  If the May 2015 examination report cannot be located, the AOJ should schedule the Veteran for a VA medical examination to determine the nature and etiology of any current low back disability.  The entire file should be made available to the examiner for review.  All appropriate diagnostic tests and studies should be conducted.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  Based upon a review of the file, the examiner should be asked to provide an opinion, as to whether it is at least as likely as not (a 50 percent probability or greater) that any current back disorder, is etiologically related to the Veteran's active duty service, including the November 1968 inservice fall.  A complete rationale must be given for all opinions and conclusions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, re adjudicate the Veteran's claim that is the subject of this Remand.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide the reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

	(CONTINUED ON NEXT PAGE)


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




